
	
		I
		111th CONGRESS
		1st Session
		H. R. 477
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Jordan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the submission by the President of
		  recommendations and proposed legislation to modernize, consolidate,
		  reprioritize, and where necessary, terminate Federal programs, agencies, and
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Efficiency and Performance Act
			 of 2009.
		2.Presidential
			 recommendations on the modernization, consolidation, repriori­ti­za­tion and
			 termination of Federal programs, agencies and activitiesNot later than 180 days after the date of
			 enactment of this Act, the President shall submit to the Congress
			 recommendations, accompanied by proposed legislation, on which existing Federal
			 programs and agencies should be modernized, consolidated, reprioritized, and
			 where necessary, terminated in order to—
			(1)reduce Federal
			 expenditures;
			(2)increase
			 efficiency and effectiveness of government operations;
			(3)eliminate overlap
			 and duplication in Federal programs and offices;
			(4)terminate
			 agencies, programs and activities that no longer serve an important
			 governmental purpose; and
			(5)identify reductions
			 in amounts of discretionary budget authority or direct spending that can be
			 dedicated to Federal deficit reduction.
			
